DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 14-15 in the reply filed on 07/01/2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2022 and 11/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The IDS submitted 03/22/2021 referenced an incorrect publication number the correct publication has been included on the 892 with this action and used in the rejections below by the examiner.

Drawings
The drawings are objected to because Fig. 4 the bottom right image is not of high enough quality for reproduction in publication for example the legend is illegible as submitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The use of the article “A” with the plural “ceramics” is improper grammar.  It is suggested to change the preamble to “Silicon carbide ceramics”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and  4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenmann et al. (DE10342580 A1), herein Weidenmann.
The examiner has provided a machine translation of DE 10342580 A1.  The citations herein refer to the provided translation.


In regards to claim 1, Weidenmann teaches silicon carbide ceramics comprising lanthanide oxides [0001, 0010].  The silicon carbide ceramics further comprise a R’R”Si2O7 layer (i.e., a rare earth silicate), where R’ and R” are rare earth elements, formed from the base material matrix [0011-0012].  The rare earth silicate matrix layer covers the entire surface of the ceramic [0014].
Given that Weidenmann discloses the silicon carbide ceramics with the modification layer that overlaps the presently claimed silicon carbide ceramics with the modification layer, including the layer covering the entire surface of a SiC ceramic and/or silicon nitride ceramic, it therefore would be obvious to one of ordinary skill in the art, to use the silicon carbide ceramics with the modification layer which is both disclosed by Weidenmann and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 2, Weidenmann further teaches the R’R”Si2O7 layer (i.e., a rare earth silicate layer), comprises predominately rare earth silicates [0063, 0071, Fig. 2a].

In regards to claim 4, Weidenmann further teaches the R’R”Si2O7 layer (i.e., rare earth silicate layer), consists predominately of rare earth silicates on the surface of the ceramic as a matrix [0040, 0063-0064, 0071, Fig. 2a].

In regards to claim 5, Weidenmann further teaches the rare earth oxide is scandium, yttrium, erbium, ytterbium and/or lutetium [0001, 0022, 0025-0026].
Given that Weidenmann discloses rare earth oxides including oxides of scandium, yttrium, erbium, ytterbium and/or lutetium that overlap the presently claimed rare earth oxides, it therefore would be obvious to one of ordinary skill in the art, to use the rare earth oxides which is both disclosed by Weidenmann and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


In regards to claim 6, Weidenmann further teaches the rare earth silicate includes: scandium and/or ytterbium [0001, 0016, 0063].
Given that Weidenmann discloses rare earth silicates including scandium, yttrium and/or ytterbium that overlap the presently claimed rare earth silicates, it therefore would be obvious to one of ordinary skill in the art, to use the rare earth silicates which is/are both disclosed by Weidenmann and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 7, Weidenmann further teaches the rare earth oxide is scandium and/or ytterbium [0001, 0022, 0025-0026].  Weidenmann further teaches the rare earth silicate includes: scandium and/or ytterbium [0001, 0016, 0063]. 
Given that Weidenmann discloses rare earth silicates and oxides including scandium and/or ytterbium that overlap the presently claimed rare earth silicates and oxides, it therefore would be obvious to one of ordinary skill in the art, to use the rare earth silicates and oxides which is/are both disclosed by Weidenmann and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koshkarian et al. (US 2002/0063118 A1), herein Koshkarian.

In regards to claim 1-2, Koshkarian teaches silicon carbide ceramic having a self-formed coating of a rare earth silicate on the surface of the ceramic [Abstract, 0015-0016, claims 1 and 3].  The self-formed coating matrix is formed via a reaction of silica and the rare earth oxide which is present in the silicon carbide ceramic matrix [0026-0027].  The coating is an ytterbium silicate, lanthanum silicate, yttrium silicate, and the like, as no other materials are taught in the coating, the coating comprises 50 wt% or more of the silicate [0017, claims 5-7]. 
Given that Koshkarian discloses the silicon carbide ceramics with the modification layer that overlaps the presently claimed silicon carbide ceramics with the modification layer, including the layer covering the entire surface of a SiC ceramic or silicon nitride ceramic, it therefore would be obvious to one of ordinary skill in the art, to use the silicon carbide ceramics with the modification layer which is both disclosed by Koshkarian and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In regards to claim 3, Koshkarian further teaches the coating is an ytterbium silicate, lanthanum silicate, yttrium silicate, and the like [0017, claims 5-7].  As there is no other mention of materials present in the coating, then the coating consists of a silicate.

In regards to claim 4,  Koshkarian further teaches the self-formed coating matrix is formed via a reaction of silica and the rare earth oxide which is present in the silicon carbide ceramic matrix [0021, 0026-0027].  The dense coating matrix covers all of the silicon carbide ceramic surface and has a thickness of 1 to 5 microns [0022]. 


In regards to claims 5-7,  Koshkarian further teaches the self-formed coating matrix is formed via a reaction of silica and the rare earth oxide which is present in the silicon carbide ceramic matrix [0021, 0026-0027].    The rare earth silicate coating is preferably ytterbium silicate (Yb2Si2O7) thus the rare earth oxide present is Yb2O3 [0021].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weidenmann et al. (DE10342580 A1), herein Weidenmann, as applied to claim 1 above, and further in view of Hinoki et al. (US 2017/0341986) [IDS dated: 11/14/2019], herein Hinoki.

In regards to claims 14-15, Weidenmann does not expressly teach that the SiC ceramic is a fiber reinforced SiC and the fibers comprise SiC, alumina or carbon.
Hinoki teaches silicon carbide fiber reinforced silicon carbide composite material with the matrix comprising SiC and SiC fibers disposed in the matrix [Abstract, 0028-0029].
Hinoki expressly teaches that SiC fibers greatly improve the fracture toughness of the SiC ceramics while maintaining the excellent properties of SiC ceramics [Abstract, 0028-0029, 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the SiC fiber reinforced SiC ceramic of Hinoki as the SiC ceramic of Weidenmann.  One would have been motivated to do so based on the improved toughness of the SiC fiber reinforced SiC ceramic.  Further, one would have been motivated to do so as it would be the simple substitution of one SiC ceramic for another to obtain predictable results.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koshkarian et al. (US 2002/0063118 A1), herein Koshkarian, as applied to claim 1 above, and further in view of Hinoki et al. (US 2017/0341986) [IDS dated: 11/14/2019], herein Hinoki.

In regards to claims 14-15, Koshkarian does not expressly teach that the SiC ceramic is a fiber reinforced SiC and the fibers comprise SiC, alumina or carbon.
Hinoki teaches silicon carbide fiber reinforced silicon carbide composite material with the matrix comprising SiC and SiC fibers disposed in the matrix [Abstract, 0028-0029].
Hinoki expressly teaches that SiC fibers greatly improve the fracture toughness of the SiC ceramics while maintaining the excellent properties of SiC ceramics [Abstract, 0028-0029, 0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the SiC fiber reinforced SiC ceramic of Hinoki as the SiC ceramic of Koshkarian.  One would have been motivated to do so based on the improved toughness of the SiC fiber reinforced SiC ceramic.  Further, one would have been motivated to do so as it would be the simple substitution of one SiC ceramic for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784